Name: 2003/407/EC: European Parliament Decision of 8 April 2003 on the postponement of the decision concerning discharge to the Director of the European Agency for Safety and Health at Work, the Director of the European Environment Agency, the Director of the Translation Centre for the bodies of the European Union, the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Director of the European Monitoring Centre on Racism and Xenophobia, in respect of the implementation of each Agency's budget for the financial year 2001
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service
 Date Published: 2003-06-16

 Avis juridique important|32003B04072003/407/EC: European Parliament Decision of 8 April 2003 on the postponement of the decision concerning discharge to the Director of the European Agency for Safety and Health at Work, the Director of the European Environment Agency, the Director of the Translation Centre for the bodies of the European Union, the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Director of the European Monitoring Centre on Racism and Xenophobia, in respect of the implementation of each Agency's budget for the financial year 2001 Official Journal L 148 , 16/06/2003 P. 0016 - 0017 Official Journal 064 E , 12/03/2004 P. 0124 - 0125European Parliament Decisionof 8 April 2003on the postponement of the decision concerning discharge to the Director of the European Agency for Safety and Health at Work, the Director of the European Environment Agency, the Director of the Translation Centre for the bodies of the European Union, the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Director of the European Monitoring Centre on Racism and Xenophobia, in respect of the implementation of each Agency's budget for the financial year 2001(2003/407/EC)THE EUROPEAN PARLIAMENT,having regard to the Court of Auditors' report on the financial statements of the European Agency for Safety and Health at Work concerning the financial year 2001, together with the Agency's replies(1) (C5-0102/2003),having regard to the Court of Auditors' report on the financial statements of the European Environment Agency for the financial year 2001, together with the Agency's replies(2) (C5-0098/2003),having regard to the Court of Auditors' report on the financial statements of the Translation Centre for the bodies of the European Union for the financial year 2001, together with the Centre's replies(3) (C5-0100/2003),having regard to the Court of Auditors' report on the financial statements of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2001, together with the Centre's replies(4) (C5-0096/2003),having regard to the Court of Auditors' report on the financial statements of the European Monitoring Centre on Racism and Xenophobia for the financial year 2001, together with the Centre's replies(5) (C5-0094/2003),having regard to the Council's recommendations of 7 March 2003 (C5-0103/2003, C5-0099/2003, C5-0101/2003, C5-0097/2003, C5-0095/2003),having regard to the EC Treaty, and in particular Article 276 thereof,having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(6) and in particular Article 185 thereof,having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 23 December 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities(7) and, in particular, Article 94 thereof,having regard to Rule 93a and Annex V of its Rules of Procedure,having regard to the report of the Committee on Budgetary Control (A5-0074/2003),1. Postpones the decision concerning discharge to:- the Director of the European Agency for Safety and Health at Work,- the Director of the European Environment Agency,- the Director of the Translation Centre for the bodies of the European Union,- the Director of the European Monitoring Centre for Drugs and Drug Addiction, and- the Director of the European Monitoring Centre on Racism and Xenophobiain respect of the implementation of each Agency's budget for the financial year 2001;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Directors of the European Agency for Safety and Health at Work, of the European Environment Agency, of the Translation Centre for the bodies of the European Union, of the European Monitoring Centre for Drugs and Drug Addiction and of the European Monitoring Centre on Racism and Xenophobia, the Council, the Commission, the Court of Justice and the Court of Auditors and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 326, 27.12.2002, p. 9.(2) OJ C 326, 27.12.2002, p. 17.(3) OJ C 326, 27.12.2002, p. 35.(4) OJ C 326, 27.12.2002, p. 64.(5) OJ C 326, 27.12.2002, p. 72.(6) OJ L 248, 16.9.2002, p. 1.(7) OJ L 357, 31.12.2002, p. 72.